Citation Nr: 1522189	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for diplopia.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral bunions.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in March 2015.  

In a March 2012 notice of disagreement, the Veteran raised a claim for service connection for sugar in the urine.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The request to reopen the previously denied claim for service connection for diplopia, the claim of service connection for bilateral bunions, and the reopened claim of service connection for tinnitus will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for tinnitus was previously denied in a January 1999 Board decision.

2.  Evidence received since the January 1999 denial is not cumulative or redundant of evidence already considered in that earlier decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision, which denied the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran requests that his claim of service connection for tinnitus be reopened.  Service connection for tinnitus was previously denied in a January 1999 Board decision because the evidence did not demonstrate a well-grounded claim.  In particular, there was no current diagnosis of tinnitus and the evidence did not show that it could be related to the Veteran's active military service.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

A finally decided claim by the Board may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the prior denial, the Veteran has been diagnosed with tinnitus.  See January 2011 VA examination.  As this diagnosis was not before the Board at the time of the prior denial, it is new.  As this diagnosis establishes the current disability requirement of a claim for service connection, it is material.

Therefore, the Board finds that the evidence received since the January 1999 Board denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Thus, reopening of claim of service connection for tinnitus is warranted.  


ORDER

The claim for entitlement to service connection for tinnitus is reopened; to this limited extent only, the appeal is granted.


REMAND

Diplopia

The Veteran appeared at a hearing before the undersigned in March 2015 and testified that he receives eye drops for his eye condition two to three times per year at VA.  The Board finds that these treatment records are not part of the claims file and it does not appear that they have been requested.  Accordingly, remand is required to obtain any outstanding VA treatment records related to the Veteran's eye condition.

Tinnitus

In January 2011, the Veteran underwent a VA audiological examination.  The audiologist did not opine on the etiology of the Veteran's tinnitus because the claims file was not available for review.  In November 2011, a different audiologist reviewed the Veteran's claims file, including the results of the prior examination, and provided an etiological opinion.  The Board finds, however, that because a remand is necessary to obtain VA treatment records, a decision on this matter should be deferred.

Bilateral Bunions

The Veteran's service treatment records indicate that in May 1966 he received treatment for corns on both feet.  The Veteran alleges that this problem has continued since service, but he has also indicated that he does not currently receive medical treatment for this condition.  See March 2015 Board Hearing Transcript.  However, the Veteran testified that he did receive treatment for his feet at the VA facility in Tuskegee in the late 1980s or early 1990s.  However, it does not appear that these records have been associated with the claims file.  Additionally, the Board finds that the record contains competent and credible lay statements from the Veteran that indicate the existence of some type of foot abnormality.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  As there is evidence supporting the existence of a current foot condition that may have begun in service, VA's duty to assist has been raised.  A VA examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, to include from the VA facilities in Birmingham and Tuskegee, related to the Veteran's claims on appeal dated from the late 1980s to the present.  A search for archived records should also be made.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA foot examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify any current foot disability/disabilities.  For each diagnosed disability, the examiner should then answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset in or is otherwise related to the Veteran's active military service (June 1965 to June 1967), to include marching in boots.  The examiner should note the May 1966 finding of corns on both feet.

The report must include a complete rationale for all opinions expressed.  All relevant medical and lay evidence should be discussed, including the Veteran's lay statements.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


